DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on August 10, 2021 and November 24, 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-15 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Short (US 8,420,942).
	Regarding claim 1, Short discloses a protective apparatus (10) for telecommunication cables comprising: a mounting frame (20) configured to be affixed to a wall (see figure 4, column 4 lines 23-26); and a protective skirt (32) configured to be selectively engaged with the mounting frame (20) to define an internal volume configured for routing of the telecommunications cables (see figure 5), wherein the mounting frame (20) or the protective skirt (32) comprises a U-channel disposed at an edge (see figure 4) and the other of the protective skirt (32) and the mounting frame (20) comprises a flange (28) configured to be received in the U-channel (see figures 3 and 5), wherein the protective skirt (32) is engaged with the mounting frame (20) when the flange (28) is inserted into the U-channel (see figures 3 and 5) and the protective skirt (32) is disengaged from the mounting frame (20) by flexion of the protective skirt causing the flange to withdraw from the U- channel (see figure 5).
	Regarding claim 2, Short discloses the protective apparatus (10), wherein the U-channel (see figure 5) comprises a first U- channel disposed at a first edge of the mounting frame and a second U-channel disposed at a second edge of the mounting frame (see figure 5).
	Regarding claim 3, Short discloses the protective apparatus (10), wherein the flange (40) defines at least a portion of an outer edge of the protective skirt (32, see figure 5).
Regarding claim 6, Short discloses the protective apparatus (10), wherein the protective skirt (32) is configured to bias the flange (28) toward the U-channel.
Regarding claim 7, Short discloses the protective apparatus (10), wherein the mounting frame (20) comprises at least one cable retention feature (see figure 3).
Regarding claim 8, Short discloses the protective apparatus (10), wherein the protective skirt (32) is open at least one end (see figure 3).
Regarding claim 9, Short discloses the protective apparatus (10), wherein the protective skirt (32) comprises a first opening at a first end and a second opening at a second end (see figure 3).
Regarding claim 10, Short discloses the protective apparatus (10), wherein the mounting frame (20) comprises a plurality of mounting features (42) configured to affixed the mounting frame to the wall (see figure 4).
	Regarding claim 11, Short discloses the protective apparatus (10), wherein the protective skirt (32) is toolessly removable from the mounting frame (20).
Regarding claim 12, Short discloses the protective apparatus (10), wherein the U-channel comprises a first U-channel disposed at a first edge of the protective skirt (32) and a second U-channel disposed at a second edge of the protective skirt (see figure 5).
	Regarding claim 13, Short discloses protective apparatus (10), wherein the flange (28) defines at least a portion of an outer edge of the mounting frame (20).
	Regarding claim 14, Short discloses a method of protecting telecommunications cables (see figure 3) comprising: affixing a mounting frame (20) to a wall; providing a protective skirt (32), wherein the mounting frame (20) or the protective skirt (32) comprises a U-channel disposed at an edge and the other of the protective skirt (32) and the mounting frame (20) comprises a flange (20) configured to be received in the U-channel; flexing the protective skirt (32) to enable the flange (20) to align with the U-channel; and inserting the flange into the U-channel (see figure 3).
	Regarding claim 15, Short discloses the method, further comprising: flexing the protective skirt (32) to cause the flange to withdraw from the U-channel and disengage the protective skirt (32) from the mounting frame (20).
Regarding claim 21, Short discloses a method of protecting telecommunications cables (see figure 3) comprising: affixing a mounting frame (20) to a wall; and coupling a protective skirt (32) to the mounting frame (20) by flexing a portion of the protective skirt (32), wherein the flexing allows the protective skirt (32) to selectively engage the mounting frame (20) and wherein the selective engagement of the protective skirt (32) is accomplished without tools or fasteners (see figures 3 and 5).

4.	Claims 1, 4, 5, 14 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Frye et al (US 10,559,947; hereinafter Frye).
	Regarding claim 1, Frye discloses a protective apparatus (10) for telecommunication cables comprising: a mounting frame (20) configured to be affixed to a wall (30); and a protective skirt (44) configured to be selectively engaged with the mounting frame (20) to define an internal volume configured for routing of the telecommunications cables (see figure 1), wherein the mounting frame (20) or the protective skirt (44) comprises a U-channel disposed at an edge (see figure 4) and the other of the protective skirt (44) and the mounting frame (20) comprises a flange (88) configured to be received in the U-channel (see figure 1), wherein the protective skirt (44) is engaged with the mounting frame (20) when the flange (88) is inserted into the U-channel (see figures 3 and 5) and the protective skirt (44) is disengaged from the mounting frame (20) by flexion of the protective skirt causing the flange to withdraw from the U- channel (see figure 1; column 4 lines 59-62).
	Regarding claim 4, Frye discloses the protective apparatus (10), wherein the mounting frame (20) further comprises a travel stop (see figure 1, attachment mechanism; column 4 lines 59-62) configured to limit movement of the flange (88) along the U-channel, when the flange (88) is inserted in the U-channel (see figure 1).
	Regarding claim 5, Frye discloses the protective apparatus (10), wherein the travel stop (see figure 1, attachment mechanism; column 4 lines 59-62) is disposed at an end of the mounting frame (20, see figure 3).
Regarding claim 14, Frye discloses a method of protecting telecommunications cables (see figure 1) comprising: affixing a mounting frame (20) to a wall (30); providing a protective skirt (44), wherein the mounting frame (20) or the protective skirt (44) comprises a U-channel (see figures 1 and 4 and  disposed at an edge and the other of the protective skirt (44) and the mounting frame (20) comprises a flange (88) configured to be received in the U-channel (see figure 1); flexing the protective skirt (32) to enable the flange (88) to align with the U-channel; and inserting the flange into the U-channel (see figure 1).
	Regarding claim 16, Frye discloses the method (see figure 1), further comprising  installing a travel stop (see figure 1, attachment mechanism; column 4 lines 59-62) on the mounting frame (20),  the travel stop (see figure 1, attachment mechanism; column 4 lines 59-62) configured to limit movement of the flange (88) along the U-channel, when the flange (88) is inserted in the U-channel (see figure 1).
	Regarding claim 17, Frye discloses the discloses the method (see figure 1), further comprising: installing a fiber distribution terminal (18) at an end of the mounting frame (20). 
	Regarding claim 18, Frye discloses the method (see figure 1) further comprising: routing a telecommunication line (14) through a hole in the wall to the fiber distribution terminal (18), such that the telecommunication line (14) is disposed in an internal volume defined by the protective skirt (44) and the mounting frame (20), when the protective skirt is engaged with the mounting frame (see figure 1).
	Regarding claim 19, Frye discloses the method (see figure 1) further comprising: coupling the telecommunication line (14) to the mounting frame (20) using one or more cable retention features (82).
Regarding claim 20, Frye discloses a telecommunications assembly (10) comprising: a fiber distribution terminal (18) configured to enclose one or more optical communication connections (see figure 1), wherein the fiber distribution terminal (18) is affixed to a wall (30); a mounting frame (20) configured to be affixed to the wall adjacent to the fiber distribution terminal (see figure 1); and a protective skirt (44) configured to be selectively engaged with the mounting frame (20) to define an internal volume configured for routing of telecommunications cables (14, see figure 1), wherein the mounting frame (20) or the protective skirt (44) comprises a U-channel (56) disposed at an edge (see figure 1) and the other of the protective skirt and the mounting frame comprises a flange (88) configured to be received in the U-channel (56), wherein the protective skirt (44) is engaged with the mounting frame (20) when the flange (88) is inserted into the U-channel (56) and the protective skirt (44) is disengaged from the mounting frame by flexion of the protective skirt causing the flange to withdraw from the U- channel (see figure 1).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DePaul (US 8,779,290), Makwinski et al (US 7,741,568), Picard, Jr (US 7,645,935), McNutt et al (US 7,417,188), Picard et al (US 7,385,148), Federspiel et al (US 6,972,367), Pawson et al (US 6,323,421), McCord et al (US 6,284,975) and Byrd et al (US 4,864,467) disclose a protective apparatus.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 4, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841